DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP19870153203 (3203 from now on) in view of JP 19730032270 (2270 from now on). Regarding claims 1 and 8, 3203 discloses a work vehicle comprising: a vehicle body (as all vehicles have a body); 
an engine (page 6, line 7) disposed in the vehicle body; 
a left travel device attached to the vehicle body (under detailed description, the disclosure states that the vehicle is a tracked vehicle, wherein tracked vehicles have a pair of tracks, one on the right and one on the left), and the left travel device being driven with driving power from the engine; 
a right travel device attached to the vehicle body, and the right travel device being driven with driving power from the engine (as mention above tracked vehicles include a pair of tracks); 
a steering device (1) configured to cause the vehicle body to turn; 
a left steering lever (25a) arranged to be operable by an operator= and the left steering lever outputting a signal (VR1) in response to an operation of the left steering lever; 
a right steering lever (25b) arranged to be operable by an operator, and the right steering lever outputting a signal (VR2) in response to an operation of the right steering lever; and 
a controller (31) that receives a signal (VR1) indicating the operation of the left steering lever and a signal (VR2) indicating the operation of the right steering lever; 
the controller (31) being configured to 
control the steering device so as to cause the vehicle body to turn toward the left when the left steering lever is operated without the right steering lever being operated (Page 9, line 11 to Page 11, line 11), and 
control the steering device so as to cause the vehicle body to turn toward the right when the right steering lever is operated without the left steering lever being operated (Page 11, lines 12-16).
3203 does not mention that controller  reduces the rotation speed of the engine when both the left steering lever and the right steering lever are operated and both an operation amount of the left steering lever and an operation amount of the right steering lever are equal to or greater than a first threshold. However 2270 discloses a device that steers a work vehicle by operating a left steering lever (9) and a right steering lever (9, see page 5, line 13 to Page 7, line 6), the left steering lever and right steering lever are operated together, and the speed of the engine is reduced when the amount that the left steering lever operated and the amount of the right steering lever is operated are both equal to or greater than a first threshold (see Page 7, lines 7-14).
It would have been obvious for one of ordinary skill in the art to modify 3203 by applying the reduction of engine speed when operating the lever (as specified by 2270), in order to reduce the speed of the engine when the vehicle is turning, so as to avoid accidents and/or injuries.
Regarding claim 8, wherein the use of the combination between 3203 and 2270 results in the method to be performed.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3203 and 2270 as applied to claim 1 above, and further in view of Bachstein (US 8069927). 3203 and 2270 do not mention a seat and console. However, Bachstein discloses a control system with a seat (150) with right and left levers (156) placed on console (158). It would have been obvious for one of ordinary skill in the art to modify 3203 by adding a seat and have the levers placed on a console, in order to provide readily available levers for the user of the work vehicle, wherein the user can operate the levers with his or her fingers.
Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/               Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/               Primary Examiner, Art Unit 3611